DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 1-9 are examined.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 03/02/2020 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al., (hereinafter Im), U.S. Patent Application Publication 2015/0371755, in view of Nogi et al., (hereinafter Nogi), U.S. Patent Application Publication 2020/0105462.
Regarding Claim 1, Im teaches, a multilayer coil component comprising: 
a multilayer body (110) that is formed by stacking a plurality of insulating layers (111) on top of one another and that has a coil (120) built into the inside thereof, the coil being formed by electrically connecting a plurality of coil conductors (121, 122), which are stacked together with insulating layers, to one another, and the coil including a plurality of different coil conductors (121, Fig. 3) having different coil diameters, and the multilayer body has 
a first end surface (S3) and a second end surface (S4), which face each other in a length direction, 
a first main surface (S1) and a second main surface (S2), which face each other in a height direction perpendicular to the length direction, the first main surface being a mounting surface, a stacking direction of the multilayer body and an axial direction of the coil being parallel to the mounting surface, and…, and 
a first side surface (S5) and a second side surface (S6), which face each other in a width direction perpendicular to the length direction and the height direction; and 
a first outer electrode (131) and a second outer electrode (132) that are electrically connected to the coil, the first outer electrode being arranged so as to cover part of the first end surface and so as to extend from the first end surface and cover part of the first main surface, and the second outer electrode being arranged so as to cover part of the second end surface and so as to extend from the second end surface and cover part of the first main surface (50).  (Im: Figs. 1-6, para. [0021], [0023], [0025], [0032]).
Im does not explicitly teach, and shortest distances from the first main surface to the coil conductors being identical for all of the plurality of different coil conductors.
However, Nogi teaches (Fig. 2), and shortest distances from the first main surface (12) to the coil conductors (32) being identical for all of the plurality of different coil conductors (32). (Nogi: Figs. 1, 4 and 7-9, para. [0041], [0042], [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distances from the first main surface to the coil conductors of Im to include the identical distances from the first main surface to the coil conductors of Nogi, the motivation being that “multiple proximate parts 38 close to the bottom face 12, top face 14 and side faces 18a, 18b of the substrate body 10 that are roughly parallel with the coil axis…the multiple winding segments 36 have the shortest spacings from the bottom face 12, top face 14 and side faces 18a, 18b of the substrate body 10, at their proximate parts 38” [0065] and that “dielectric breakdown in the substrate body 10 between the winding part 32 and the external electrode 50a can be prevented” [0068].  (Nogi: Figs. 1, 4 and 7-9, para. [0065], [0068]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Im in view of Nogi further teaches, wherein the coil includes at least one coil conductor group (121, 122) consisting of a plurality of the coil conductors which have identical diameters.  (Im: Figs. 3 and 5, para. [0023], [0032]).
Regarding Claim 4, the combination of Im in view of Nogi further teaches, further comprising: 
a first connection conductor (not labeled, Fig. 1) and a second connection conductor (not labeled, Fig. 1) inside the multilayer body (“first and second external electrodes 131 and 132 may be connected to lead portions formed at both ends of the internal coil part 120 and exposed to both end surfaces S3 and S4 of the multilayer body 110” [0042]); 
wherein 
the first connection conductor is connected in a straight line between a part of the first outer electrode that covers the first end surface and the coil conductor that faces the first outer electrode, and 
the second connection conductor is connected in a straight line between a part of the second outer electrode that covers the second end surface and the coil conductor that faces the second outer electrode.  (Im: Figs. 1 and 6, para. [0042]).
Regarding Claim 6, the combination of Im in view of Nogi further teaches, further comprising: 
a first connection conductor (not labeled, Fig. 1) and a second connection conductor (not labeled, Fig. 1) inside the multilayer body (“first and second external electrodes 131 and 132 may be connected to lead portions formed at both ends of the internal coil part 120 and exposed to both end surfaces S3 and S4 of the multilayer body 110” [0042]); 
wherein 
the first connection conductor is connected in a straight line between a part of the first outer electrode that covers the first end surface and the coil conductor that faces the first outer electrode, and 
the second connection conductor is connected in a straight line between a part of the second outer electrode that covers the second end surface and the coil conductor that faces the second outer electrode.  (Im: Figs. 1 and 6, para. [0042]).
Regarding Claim 7, the combination of Im in view of Nogi further teaches, further comprising: 
a first connection conductor (not labeled, Fig. 1) and a second connection conductor (not labeled, Fig. 1) inside the multilayer body (“first and second external electrodes 131 and 132 may be connected to lead portions formed at both ends of the internal coil part 120 and exposed to both end surfaces S3 and S4 of the multilayer body 110” [0042]); 
wherein 
the first connection conductor is connected in a straight line between a part of the first outer electrode that covers the first end surface and the coil conductor that faces the first outer electrode, and 
the second connection conductor is connected in a straight line between a part of the second outer electrode that covers the second end surface and the coil conductor that faces the second outer electrode.  (Im: Figs. 1 and 6, para. [0042]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Nogi, as applied to claim 2, and further in view of Keisuke et al., (hereinafter Keisuke), Japanese Patent JP2010219136A.
Regarding Claim 3, the combination of Im in view of Nogi is silent on the coil conductor groups decreasing from the first end surface to the second end surface.  (Im: Figs. 1-6, para. [0032]).
The combination of Im in view of Nogi does not explicitly teach, wherein 
the coil includes a plurality of the coil conductor groups, which each have a different coil diameter, and the coil diameters of the coil conductor groups decrease in a direction from the first end surface toward the second end surface.
However, Keisuke teaches (Fig. 2), wherein 
the coil includes a plurality of the coil conductor groups (18a-18g, Fig. 2), which each have a different coil diameter, and the coil diameters of the coil conductor groups decrease in a direction from the first end surface toward the second end surface. (Keisuke: Figs. 1-3, machine translation, para. [0014]-[0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the diameters of the coil conductors of Im in view of Nogi to include the decreasing diameters of the coil conductor groups of Keisuke, the motivation being that “the change in inductance at the resonance frequency can be made smooth and can be used over a wide band” [0007]).  (Keisuke: Figs. 1-3, machine translation, para. [0007]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Nogi, as applied to claims 4, 6 and 7, respectfully, and further in view of Nakano et al., (hereinafter Nakano), U.S. Patent Application Publication 2017/0345552.
Regarding Claim 5, and similarly claim 8 and 9, the combination of Im in view of Nogi is silent on the connection conductors being closer to the mounting surface than the coil conductor axis.  (Im: Fig. 3, para. [0032], [0047]).
The combination of Im in view of Nogi does not explicitly teach, wherein 
the first connection conductor and the second connection conductor overlap the coil conductors in a plan view from the stacking direction and are located closer to the mounting surface than all center axes of the coil conductors.
However, Nakano teaches (Fig. 5B), wherein 
the first connection conductor (43) and the second connection conductor (44) overlap the coil conductors (41) in a plan view from the stacking direction and are located closer to the mounting surface (bottom of 2) than all center axes of the coil conductors. (Nakano: Figs. 5A and 5B, para. [0030], [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection conductors of Im in view of Nogi to include the connection conductors (43, 44) of Nakano, the motivation being to provide that “the end portion of the extension portion 43 of the conductor portion 4 extends to the end surface 21 of the element assembly 2 and is connected to the outer electrode 51 on the end surface 21. The end portion of the extension portion 44 of the conductor portion 4 extends to the end surface 22 of the element assembly 2 and is connected to the outer electrode 52 on the end surface 22” [0057]).  (Nakano: Figs. 5A and 5B, para. [0057]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/08/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837